WASSERSTROM, Chief Judge.
In this dissolution of marriage case, the trial court awarded the wife an attorney’s fee of $3,000 and also awarded her custody of the two children. On this appeal by the husband, he puts in issue only those two portions of the judgment.
As to the allowance of attorney’s fee, the trial court is accorded a broad discretion. Kieffer v. Kieffer, 590 S.W.2d 915 (Mo.banc 1979). Similarly, as to the determination of the best interest of the children in connection with the award of custody, the judgment of the trial court is entitled to deference. In re Marriage of Hayden, 588 S.W.2d 165 (Mo.App.1979); Johnston v. Johnston, 573 S.W.2d 406 (Mo.App.1978).
A meticulous review of the evidence shows that the trial court’s determination as to both issues here in question merits affirmance under the criteria established by Rule 73.01(c) as explicated in Murphy v. Carron, 536 S.W.2d 30 (Mo.banc 1976). An extended opinion would have no preceden-tial value. Judgment is therefore affirmed under Rule 84.16(b).
All concur.